

SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is entered into by
and between Robert Cutler (“Employee”) and LifeVantage Corporation, a Colorado
corporation (the “Company” or “Employer”) (together the “Parties”), in
consideration for and as condition precedent to Employer providing the
separation benefits to Employee as set forth below. It is understood and agreed
that Employer is not obligated to provide any such separation benefits under the
terms of the Employment Agreement (as defined below) and that Employer is
providing such separation benefits as a direct result of Employee’s willingness
to agree to the terms hereof. Certain terms, not otherwise defined herein, shall
have the meaning ascribed to them in the Employment Agreement.
In order for this Agreement to become effective, Employee must deliver to
Employer (to the attention of Michelle Oborn, VP Human Resources at 9785 S.
Monroe Street, Suite 300, Sandy, UT 84070) this properly signed and dated
Agreement before 5:00 pm Mountain Time on May 29, 2015 (21 days from Termination
Date as defined below) or else it will be irrevocably determined that Employee
has decided to not execute this Agreement and this Agreement shall be of no
force or effect. This Agreement will become effective only if it has been timely
executed by the Employee and the revocation period has expired without
revocation by Employee as set forth in Section 14(d) below. By signing below and
timely delivering a signed Agreement to Employer, Employee acknowledges and
agrees to each of the following terms and conditions:


RECITALS


A.Employee was an employee of the Company and most recently served as its
General Counsel and Secretary, pursuant to an employment agreement with the
Company with an effective date of March 21, 2012 (the “Employment Agreement”).


B.Employee and Employer agreed to terminate Employee’s employment with Employer,
which termination was effective on Friday, May 8, 2015 (the “Termination Date”).


C.Notwithstanding such mutual agreement to terminate Employee’s employment with
Employer and in consideration of Employee’s timely signature on this Agreement
and lapse of the revocation period prescribed herein without revocation of
Employee’s signature, Employer shall provide the compensation as set forth in
Section 7(c) of the Employment Agreement.




AGREEMENT


NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, and intending to be legally bound thereby, Employer and Employee covenant
and agree as follows:


1.Effect of Termination. Employee and Employer acknowledge and agree that the
employment of Employee is terminated as of the Termination Date, Employee shall
be deemed to have immediately resigned from all positions as an officer and/or
director with the Employer and with any of Employer’s affiliates or
subsidiaries.





--------------------------------------------------------------------------------



2.Severance Pay. In addition to any Accrued Pay due Employee for actual work
performed up to and including the Termination Date, in consideration for
Employee entering into this Agreement, Employee shall receive severance
compensation as outlined in Section 7(c) of the Employment Agreement (the
“Severance Pay”). Pursuant to Section 7(c) of the Employment Agreement, Employee
will receive payments equal in the aggregate to $352,000 (the “Base Salary”),
less all applicable withholdings. The payments shall be paid to Employee in
cash, in substantially equal bi-monthly installments payable over the twelve
(12) month period following the Termination Date, provided, however, the first
payment shall be made after the revocation period following the Termination
Date. As a condition to receiving (and continuing to receive) the payments
provided in this Section 2, Employee must: (a) within not later than twenty-one
(21) days after the Termination Date, execute (and not revoke) and deliver to
Employer this Agreement and (b) remain in full compliance with this Agreement.
Employee shall not be entitled to accrue any employee benefits subsequent to the
Termination Date.


3.Consulting Relationship. In consideration of the Severance Pay, Employee
hereby agrees to provide consulting services on an as needed basis for up to six
(6) months following the Termination Date (such six month period, the
“Consulting Term”) in order to assist in promoting a smooth transition of his
duties to employees designated by Employer’s Executive Vice Chairman or acting
or then-current Chief Executive Officer.  Employee agrees and understands that
he will provide these consulting services as an independent contractor.   
Employee may provide these consulting services from his residence, unless
requested by Employer’s Executive Vice Chairman or acting or then-current Chief
Executive Officer, or his designee, to travel within the United States, or
appear in the Employer's offices, in the ordinary course of completing
assignments, which the Employer may assign with reasonable notice and
expectations consistent with Employee's experience and expertise.  Employer will
reimburse Employee for all reasonable expenses incurred in performing his duties
under this Agreement; provided that Employee has obtained prior approval from
Employer’s Executive Vice Chairman or acting or then-current Chief Executive
Officer or his designee for such expenses.


4.Litigation Support. In addition to his transition support and other
undertakings in this Agreement, Employee hereby agrees to cooperate voluntarily,
as requested, in any of the Employer’s legal matters now pending or that may be
filed in the future, including but not limited to the pending litigation
involving Jason Domingo and Nancy Leavitt. Employee’s cooperation includes but
is not limited to making himself available for interviews with attorneys and for
depositions, searching for, identifying and producing documents, electronic
media and information, providing truthful testimony as a witness or in
affidavits and participating in legal discovery at the request of Employer or
its attorneys without the necessity of subpoenas or formal legal process.
Employee agrees that, as requested by Employer’s Executive Vice Chairman or
acting or then-current Chief Executive Officer or his designee, Employee will
travel within the United States to perform these duties. Employer shall give
reasonable notice for any such travel. Employer will reimburse Employee for all
reasonable expenses incurred in performing his duties under this paragraph 4;
provided that Employee has obtained prior approval from Employer’s Executive
Vice Chairman or acting or then-current Chief Executive Officer or his designee
for such expenses. Employee shall retain and shall not destroy or delete any
documents, including electronic documents, text messages, e-mails, letters and
other communications related to any pending or future legal matter until
Employer notifies Employee that the legal matters have terminated and that
Employee is



--------------------------------------------------------------------------------



then free to destroy such documents. Employee shall strictly maintain all
information related to any pending or future legal matter related to Employee in
confidence, including the information Employee provides to Employer or its
counsel in connection with Employee’s agreement to cooperate. Employee shall
not, without the express consent and direction from Employer or its counsel,
disclose any attorney client communication, work product or other information
related to any legal matter in which Employer is or may become involved.
Employer shall not waive any applicable privilege related to the Employer, or
Employee’s cooperation with Employer, except as expressly directed by Employer
or its counsel.


5.Counsel for Employee. To the extent Employer determines that Employee should
be represented by counsel in any legal matter related to Employer, Employer
shall provide to Employee at Employer’s expense counsel of its choosing, to
represent Employee. Employee may be represented in any such matter by the same
counsel that is representing Employer provided such joint representation is
allowed under applicable Rules of Professional Responsibility applicable to
counsel.
 
6.Communications. Employee hereby agrees that any communications, written or
oral, regarding his service at Employer and his departure therefrom shall be
wholly consistent with messaging provided by Employer. Employer will provide
Employee with a reasonable opportunity to participate in the development of such
messaging. Employee agrees that he will not proactively communicate with
investors, employees or distributors regarding his departure, but will respond
appropriately to any inquiries with respect thereto.


7.Release and Covenant Not to Sue. In exchange for the Severance Pay described
in paragraph 2 above, to the fullest extent permitted by applicable law,
Employee hereby fully and forever unconditionally releases and discharges
Employer, all of its past, present and future parent, subsidiary, affiliated and
related corporations, their predecessors, successors and assigns, together with
their divisions and departments, and all past or present officers, directors,
employees, insurers, attorneys and agents of any of them (hereinafter referred
to collectively as "Releasees"), and Employee covenants not to sue or assert
against Releasees in any forum, for any purpose, any or all claims,
administrative complaints, demands, actions and causes of action, of every kind
and nature whatsoever, whether at law or in equity, and both negligent and
intentional, arising from or in any way related to Employee's employment or
separation from Employer, based in whole or in part upon any act or omission,
occurring on or before the date of this general release, without regard to
Employee's present actual knowledge of the act or omission, which Employee may
now have, or which he, or any person acting on Employee's behalf may at any
future time have or claim to have, including specifically, but not by way of
limitation, matters which may arise at common law or under federal, state or
local laws, including but not limited to the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the National Labor Relations Act, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Equal Pay Act, the Family and Medical
Leave Act, the Utah Labor Code and any other state or federal laws, excepting
only any claim for worker's compensation, unemployment compensation, COBRA
rights, and any vested rights under any ERISA benefit plan. Employee does not
waive or release any rights arising after the date of execution of this
Agreement. Employee further agrees that he will not in any manner encourage,
counsel, participate in or otherwise assist any other party in the presentation
or prosecution of any disputes, differences, grievances, claims, charges or
complaints by any



--------------------------------------------------------------------------------



third party against any of the Releasees, unless Employee is legally required to
participate in any such matter pursuant to an enforceable subpoena or other
court order to do so. Employee also agrees both to immediately notify the
Employer’s Board of Directors upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order to the Employer’s Board of Directors. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide any counsel or assistance.
    
8.Protection of Confidential Information. Employee hereby acknowledges that
Employee remains subject to and agrees to abide by any and all existing duties
and obligations respecting confidential and/or proprietary information of
Employer, including any Confidentiality Agreement as referenced in Section 9 and
Section 15 of the Employment Agreement.


9.Confidentiality of Agreement. Employee agrees to keep the facts and terms of
this Agreement confidential, except Employee may disclose the substance of this
Agreement to his spouse, legal counsel, and financial or tax advisor, upon
condition that such persons be advised by Employee of employee's confidentiality
obligations hereunder and advise such persons that any disclosure by them will
be deemed a disclosure by Employee.


10.Return of Company Property. Employee represents that he has returned to
Employer, and has not retained, all of Employer's property, including documents,
data (and any copies thereof), equipment, computer equipment, video equipment,
audio equipment and cameras of any nature and in whatever medium, including all
Employer data, files and images that are stored on Employee’s personal computers
and equipment. Employee also represents that he has returned to Employer any
building key(s), security cards, credit cards and any information he has
regarding the Employer's practices, procedures, trade secrets, customer or
distributor lists or employee lists. Employee understands and agrees that any
outstanding expense reports that Employee intends to complete must be submitted
to Employer within thirty (30) days of the Termination Date.


11.Non-Disparagement: Employee hereby acknowledges and agrees to not make or
publish any negative or disparaging comments whatsoever about Employer, its
products or services, or any of its directors, officers, employees, or agents,
except as expressly required by applicable law. This obligation includes verbal
or written statements made by or caused to be published by Employee in any forum
or through any medium, including every electronic medium.


12.Non-Competition and Non-Solicitation. Employee hereby acknowledges and agrees
to abide by any and all existing duties and obligations regarding
non-competition and solicitation of Employer’s employees, independent
distributors, customers and consultants, including those set forth in Section 14
of the Employment Agreement.


13.Obligation to Honor Covenants in the Employment Agreement. Employee
acknowledges and agrees that Employee remains bound by and is obligated to honor
and fulfill all of Employee’s



--------------------------------------------------------------------------------



covenants and obligations in the Employment Agreement, without regard to whether
such covenants and obligations are rehearsed or referenced in this Agreement,
including, without limitation the covenants delineated in Sections 14 and 15 of
the Employment Agreement.


14.Compliance with Older Workers Benefits Protections Act.


a.    Employer hereby advises Employee in writing, and Employee acknowledges and
represents that Employee is hereby advised to consult with an attorney of his
own choice prior to executing this Agreement. Employee acknowledges and
represents that Employee has had the opportunity to consult with an attorney
before signing this Agreement, and Employee either has done so, or has
voluntarily chosen not to consult with an attorney. Employee acknowledges and
represents that this Agreement is written in a manner which is understandable
and that this Agreement is entered into under Employee’s own free will and
without duress or coercion from any person or entity.


b.    Employee acknowledges and agrees that the release of claims under the Age
Discrimination in Employment Act contained in this Agreement is given by
Employee in exchange for consideration provided by this Agreement which is in
addition to anything of value to which Employee would otherwise be entitled
without this Agreement. Employee does not waive any rights or claims that may
arise after the execution date of this Agreement.
    
c.    Employer hereby informs Employee in writing, and Employee acknowledges and
represents that Employee has been informed that Employee has twenty-one (21)
days within which to consider this Agreement and that this Agreement will remain
available for acceptance by Employee for this twenty-one day period, commencing
on the date this Agreement is provided to Employee, as indicated in the first
paragraph of this Agreement. Employee may accept this Agreement by signing the
Agreement and returning it to the attention of Michelle Oborn, VP Human
Resources, at 9785 S. Monroe Street, Suite 300, Sandy, UT 84070 within the
twenty-one day consideration period.


d.    Employer hereby informs Employee in writing, and Employee acknowledges and
represents that Employee has been informed that Employee has the right to
rescind this Agreement for a period of seven (7) days following the date upon
which Employee executes this Agreement. Should Employee choose to exercise this
right, Employee agrees that any such notice must be provided to and received by
Employer in writing prior to lapse of the seven-day revocation period. Any such
revocation must be in writing and delivered by certified mail to Michelle Oborn,
VP Human Resources, at 9785 S. Monroe Street, Suite 300, Sandy, UT 84070.


e.    It is understood and agreed by the Parties hereto that if Employee timely
exercises Employee’s right of revocation, Employer shall have no obligations to
Employee whatsoever under the Employment Agreement or this Agreement and that
all of the obligations, representations and warranties made by Employer in this
Agreement shall be null and void.




GENERAL PROVISIONS


15.Compliance with Code Section 409A. This Agreement is intended to comply with
the applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and shall be limited, construed and interpreted in
a manner so as to comply therewith. Each payment made pursuant to any provision
of this Agreement shall be considered a separate payment and not one of a



--------------------------------------------------------------------------------



series of payments for purposes of Code Section 409A. While it is intended that
all payments and benefits provided under this Agreement to Employee will be
exempt from or comply with Code Section 409A, Employer makes no representation
or covenant to ensure that the payments under this Agreement are exempt from or
compliant with Code Section 409A. Employer will have no liability to Employee or
any other party if a payment or benefit under this Agreement is challenged by
any taxing authority or is ultimately determined not to be exempt or compliant.
In addition, if upon the Termination Date, Employee is then a “specified
employee” (as defined in Code Section 409A), then solely to the extent necessary
to comply with Code Section 409A and avoid the imposition of taxes under Code
Section 409A, Employer shall defer payment of “nonqualified deferred
compensation” subject to Code Section 409A payable as a result of and within six
(6) months following the Termination Date until the earlier of (i) the first
business day of the seventh (7th) month following the Termination Date or (ii)
ten (10) days after Employer receives written confirmation of Employee’s death.
Any such delayed payments shall be made without interest.


16.No Admission. The Parties expressly agree and acknowledge that this Agreement
cannot be construed as an admission of or evidence of wrongdoing with respect to
the termination of Employee, nor is it an admission of or evidence that Employee
or any employee of Employer is other than an at-will employee.


17.Non-Assignment of Rights. Employee warrants that he has not assigned or
transferred any right or claim described in the general release above.


18.No Reliance on Extraneous Information. Employee acknowledges that, in signing
this Agreement, Employee is not relying on any information provided to Employee
by Employer, nor is Employee relying upon Employer to provide any information
other than as contained in this Agreement.


19.Modification. No provision of this Agreement shall be amended, waived or
modified except by an instrument in writing signed on the Company’s behalf by
its Chairman of the Board of Directors and by Employee.


20.Voluntary Execution. Employee hereby represents that Employee has read and
understands the contents of this Agreement, that no representations other than
those contained herein have been made to induce Employee or to influence
Employee to execute this Agreement, but that Employee executes this Agreement
knowingly and voluntarily, after having been advised to seek independent legal
counsel of Employee's own choosing.


21.Severability. If any provision of this Agreement is held to be invalid,
illegal, or unenforceable by any court of competent jurisdiction for any reason,
the invalid or unenforceable portion shall be deemed severed from this Agreement
and the balance of this Agreement shall remain in full force and effect and be
enforceable in accordance with the non-severed provisions of this Agreement.


22.Integration. This Agreement contains the entire agreement and supersedes all
prior agreements between the Parties relating to the subject matter hereto. This
Agreement shall not be



--------------------------------------------------------------------------------



amended or otherwise modified in any manner except in a writing executed by the
Parties hereto. The Parties further acknowledge that they are not relying on any
information or representations other than those recited in this Agreement.


23.Rights of Non-Parties. All persons or entities against whom claims are
released or waived by this Agreement are either party to or intended
beneficiaries of this Agreement and shall have the same right and ability to
enforce the release or waiver provided by this Agreement as though a party and
signatory hereto.


24.Governing Law; Arbitration. This Agreement shall be subject to the same
provisions of governing law and arbitration as set forth in Section 11 of the
Employment Agreement. Employee hereby acknowledges and agrees to the exclusive
jurisdiction of the courts located in the State of Utah for any matter related
to this Agreement or the Package and agrees that in all cases, this Agreement
shall be interpreted according to the laws of the State of Utah, without regards
to conflict of laws provisions.


25.Attorney's Fees. In any action to interpret or enforce the terms of this
Agreement, the prevailing Party shall be entitled to recover its costs,
including reasonable attorney's fees, in addition to any other relief to which
such Party may be entitled.


26.Binding Against Heirs. This Agreement is binding upon the Parties hereto and
their heirs, successors and assigns.


27.Non-Waiver. No failure to exercise or enforce or delay in exercising or
enforcing, or partial exercise or enforcement of, any right, obligation or
commitment under this Agreement shall constitute a waiver thereof, nor shall it
preclude any other or further exercise or enforcement of any right, obligation
or commitment under this Agreement.


28.Signature by Counterparts. This Agreement may be executed in one or more
counterpart(s), each of which shall be valid and enforceable as an original
signature as though all original signatures had been obtained on the signature
page of this Agreement.


29.Facsimile or Electronic Signatures. A fully executed facsimile or electronic
copy and/or photocopy of this Agreement is legally enforceable and binding the
same as the original Agreement.



--------------------------------------------------------------------------------







30.Incorporation of Recitals. The recitals set forth on page 1 hereof are hereby
made a part of this Agreement and are incorporated by this reference.


ACCEPTED AND AGREED:




ROBERT CUTLER:






__________________________________


Date: ______________________________






LIFEVANTAGE CORPORATION:






__________________________________
David Manovich, Executive Vice Chairman of the Board of Directors


Date: ______________________________

